United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             September 6, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-50338
                             Conference Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ISSAC MARTINEZ-CORTEZ, also known as Rigoberto
Montanyo-Cortez

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:05-CR-1918


Before DeMOSS, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Court-appointed counsel for Issac Martinez-Cortez (Martinez) has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Martinez has been deported and has not filed
a response to counsel’s motion. Our independent review of the record and
counsel’s brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-50338

responsibilities herein, and the APPEAL IS DISMISSED in part as frivolous, see
5TH CIR. R. 42.2, and in part as moot.




                                         2